DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 19-29) in the reply filed on 01/10/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 157, 840. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 19-29 of the present Application are anticipated by claims 1-20 of U.S. Patent No. 10, 157, 840
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1-9, and 19-29 is/are directed to abstract ideas of designing an integrated circuit involving unpatentable mental process (See Synopsys, Inc. v. Mentor Graphics Corp., 120 U.S.P.Q.2d 1473).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons.
 Claims 1, 19 and 21 recites the steps of retrieving and placing. These steps of retrieving and placing are mental process that could be done in a person mind by drawing circuit models (a first, and a second cells) using pen and pencil in paper. The circuit models themselves are mathematical models representing circuits (cells). 
The mathematical correlations/mathematical relationships are identified by courts to be abstract ideas (See Alice Corp 134 S Ct at 2355-56; Parker v. Flook, 437 U.S. 584 (1978); Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939); Benson, 409 U.S. at 63; 2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register, Vol. 79, No. 241, December 16, 2014, pp. 74618-74633, specifically pages 74622 and 74624). Based upon consideration individually and an ordered combination, the claimed invention as a whole the claimed invention pertains to the abstract idea without “significantly more” and is not eligible for patent.
Claim 2 is directed to details of the step of placing the cells that is also involve the mental steps (defining, placing, abutting) and does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3-9, 20, and 22 are directed to analyzing of cell placing that is also a mathematical algorithm that performs on the mathematical models (analyzing alignments and vias based on a design rule). These steps are also mental processes. These steps clearly involve mathematical operations/mathematical calculations/mathematical algorithm performed using mathematical expressions or mathematical formula or mathematical models. The mathematical correlations/mathematical relationships are identified by courts to be abstract ideas (See Alice Corp 134 S Ct at 2355-56; Parker v. Flook, 437 U.S. 584 (1978); Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939); Benson, 409 U.S. at 63; 2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register, Vol. 79, No. 241, December 16, 2014, pp. 74618-74633, specifically pages 74622 and 74624). Based upon consideration individually and an ordered combination, the claimed invention as a whole the claimed invention pertains to the abstract idea without “significantly more” and is not eligible for patent.
Claim 8 is directed to "selecting a track" that is also is a mental step, and does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2-9, 20, 22-29 recite details of a design layout and data gathering and do not amount to significantly more than the abstract ides identified. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the power via" in line 3.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 4 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 4 recites the limitation "the ratio of power vias that can be connected to the first and second cells to source regions of the first and second cells."  This limitaiton renders the claim indefinite since it is unclear whether this limitation are part of the claimed invention or an optional step/feature.
Claim 5 recites the limitation "a power via can be inserted."  This limitaiton renders the claim indefinite since it is unclear whether this limitation are part of the claimed invention or an optional step/feature.
Claim 6 recites the limitation "a power via can be inserted at a track..."  This limitaiton renders the claim indefinite since it is unclear whether this limitation are part of the claimed invention or an optional step/feature.
Claim 7 recites the limitaiton "when it is determined."  This limitation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "a power via can be inserted.” This limitaiton renders the claim indefinite since it is unclear whether this limitation are part of the claimed invention or an optional step/feature.
Claim 9 recites the limitaiton “the layout can be simulated.” This limitaiton renders the claim indefinite since it is unclear whether this limitation are part of the claimed invention or an optional step/feature.
Claims 3 and 21 recite the limitaiton “checking whether the alignment complies with a design rule.” This limitation renders the claim indefinite because it makes reference to “a design rule” that is not defined by the claim or Specification.  And according to MPEP 2173.05(b), a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). 
	Claims 22-29 are indefinite due to their dependence on indefinite claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu (US 2014/0183647).
Regarding claim 1, Lu discloses a method comprising: retrieving cells from a cell library ([0001]), wherein retrieving the cells includes retrieving first and second cells (Fig. 2A, numerals 100, 130), each of which includes a plurality of gate electrodes (Figs.1A, 2A, numerals G1, 116), each of the first and second cells being divided by the plurality of the gate electrodes thereof into a plurality of tracks (116), a source region (120a), a contact conductive line (127) that extends from the source region (120a), and a power conductive line (Fig.2A, VSS) that is coupled to the contact conductive line (127) and that spans across the tracks (116); and placing the cells at locations in a layout of an integrated circuit, wherein the first cell and the second cell abut each other in a vertical direction, such that a first power conductive line (Fig.2A, VSS) of the parent first cell abuts a second power conductive line of the child second cell ([0001]).
Regarding claim 2, Lu discloses wherein placing the cells includes defining a line (Fig.3, numeral R3) in the layout, placing the first and second cells such that the power .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 12 above, and further in view of Lu’426 (US 2012/0331426).
Regarding claim 3, Lu does not disclose wherein placing the cells includes abutting the first and second cells against each other,-2- Attorney's Docket No. 181877-625328 / P20161144US01 aligning tracks of the first and second cells with each other, and checking whether the alignment complies with a design rule.
Lu’426 however discloses wherein placing the cells includes abutting the first and second cells against each other ([0029]),-2- Attorney's Docket No. 181877-625328 / P20161144US01 aligning tracks of the first and second cells with each other ([0023]), and checking whether the alignment complies with a design rule ([0030].

Regarding claim 4, Lu in view Lu’426 does not explicitly disclose wherein checking whether the alignment complies with the design rule includes determining whether the ratio of power vias that can be connected to the first and second cells to source regions of the first and second cells is equal to or greater than 0.5.
Lu’426 however discloses that one or more power-supply-connection vias are arranged in a cell according to at least one design rule ([0013]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the ratio of power vias that can be connected to the first and second cells to source regions of the first and second cells to be in the claimed range for the purpose of optimization fabrication process ([Lu’426, [0013]).
Regarding claim 5, Lu’ 426 discloses wherein checking whether the alignment complies with the design rule includes determining whether a power via  (Fig.3B, numeral 316-1)can be inserted at a same track as a source region (308-1).
Regarding claim 6, Lu'426 discloses wherein checking whether the alignment complies with the design rule includes determining whether a power via (Fig.4, numeral 316-1) can be inserted at a track adjacent a track of a source region (306-1).
Regarding claim 7, Lu in view of Lu’426 does not explicitly disclose re-aligning tracks of the first and second cells when it is determined that the alignment violates the design rule.
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to re-align tracks of the first and second cells for the purpose of effective fabrication of power supply vias (Lu’426, [0030]).
Regarding claim 8, Lu does not explicitly disclose selecting a track at which a power via can be inserted.
Lu'426 however disclose selecting a track at which a power via can be inserted (Fig.3B).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to select a track at which a power via can be inserted for the purpose enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 21, Lu discloses a method comprising: retrieving first and second cells from a cell library; abutting the first and second cells against each other; aligning the first and second cells with each other; determining whether the alignment complies with a design rule associated with a relationship between a power via and a source region.
Lu does not disclose when it is determined that the alignment violates the design rule, re-aligning the first and second cells.
Lu’426 however discloses that one or more power-supply-connection vias are arranged in a cell according to at least one design rule ([0013]).

Regarding claim 22, Lu does not determining whether the re-alignment complies with the design rule associated with a relationship between a power via and a source region; and when it is determined that the re-alignment violates the design rule, separating the first and second cells from each other.  
Lu’426 however discloses that one or more power-supply-connection vias are arranged in a cell according to at least one design rule ([0013]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to separating the first and second cells from each other when it is determined that the re-alignment violates the design rule for the purpose of optimization fabrication process ([Lu’426, [0013]).
Regarding claim 23, Lu does not disclose wherein determining whether the alignment complies with the design rule includes checking whether the ratio of power vias that can be connected to the first and second cells to source regions of the first and second cells is equal to or greater than 0.5.  
Lu’426 however discloses that one or more power-supply-connection vias are arranged in a cell according to at least one design rule ([0013]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed checking whether the ratio of power vias that can be connected 
Regarding claim 24, Lu does not disclose wherein determining whether the alignment complies with the design rule includes checking whether a power via can be inserted at the same track as a source region.  
Lu'426 however disclose selecting a track at which a power via can be inserted (Fig.3B).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to check whether a power via can be inserted at the same track as a source region for the purpose enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 25, Lu does not disclose wherein determining whether the alignment complies with the design rule includes checking whether a power via can be inserted at a track adjacent a track of a source region.  
Lu'426 however disclose selecting a track at which a power via can be inserted (Fig.3B).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to check whether a power via can be inserted at a track adjacent a track of a source region for the purpose enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 26, Lu discloses a drain region (14B).
Lu does not disclose connecting a contact via to a drain region; and inserting a power via at a track void of a contact via.  

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to have connect a contact via to a drain region; and inserting a power via at a track void of a contact via for the purpose of enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 27, Lu does not disclose inserting a power via at a track of the first cell misaligned with the second cell.  
Lu’426 however discloses inserting a power via (316-1) at a track of the first cell misaligned with the second cell ([0023]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to have insert a power via at a track of the first cell misaligned with the second cell for the purpose of enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 28, Lu does not disclose inserting a power via at a track of the second cell misaligned with the first cell.  
Lu’426 however discloses inserting a power via (316-1) at a track of the second cell misaligned with the first cell ([0023]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to have insert a power via at a track of the second cell misaligned with the first cell for the purpose of enabling circuit design with reducing processing time (Lu'426, [0012]).
Regarding claim 29, Lu does not disclose connecting a contact conductive line to a source region; and inserting a power via at a track void of a contact conductive line.
Lu’426 however discloses connecting a contact conductive line to a source region ([009]; Figs. 6A, 6B); and inserting a power via (316-1) at a track void of a contact conductive line. 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Lu'426 to connect a contact conductive line to a source region; and inserting a power via at a track void of a contact conductive line for the purpose of enabling circuit design with reducing processing time (Lu'426, [0012]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu  in view of Lu’426 as applied to claim 8 above, and further in view of Nifong(US 2015/0339430).
Regarding claim 9, Lu discloses connecting a power via (Fig.1B, numeral 128) to the first cell ([0019]); 
Lu does not disclose accessing a second cell library to obtain timing information based on a number of power vias -3- Attorney's Docket No. 181877-625328 / P20161144US01of the first cell; and assigning the obtained timing information to the first cell, whereby the layout can be simulated based on the timing information assigned to cells of the layout. 
Nifong however discloses building integrated circuits based on cell information ([0005]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lu with Nifong to perform accessing a second cell library to obtain timing information based on a number of power vias -3- Attorney's Docket No. 181877-625328 / P20161144US01of the first cell; and assigning the obtained timing information to the first cell, whereby the layout can be simulated based on the timing information assigned to cells of the layout for the purpose of optimization simulation process (Nifong, [0007]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nifong (US 2015/0339430) in view of Lu’426.
Regarding claim 19, Nifong discloses a method, comprising: receiving, by a parent cell (Fig.7, numeral 710) including a power via (714); performing, by a child cell (720) including the power via (714), a same cell function as the parent cell; and abutting the parent cell and the child cell together in a vertical direction, such that a first power conductive line of the parent cell abuts a second power conductive line of the child cell (Fig.7).
Nifong does not disclose that the vias are power vias configured to receive a supply voltage.
Lu’426 however discloses that the vias are power vias configured to receive a supply voltage ([0013]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Nifong with Lu’426 to have the vias are power vias configured to receive a supply voltage for the purpose of fabrication power-supply connection vias with reducing processing time (Lu'426, [0012]).
Regarding claim 20, Nifong discloses wherein the parent cell and the child are of a same cell height and are of a same cell width (Fig.5).
Nifong does not disclose wherein the parent cell and the child cell include a same number of transistors.
Lu'426 however discloses the cells include a same number of transistors (Fig.8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891